                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
Hearing Information:
                         Debtor:   NIKY RAZCON
                  Case Number:     4:19-BK-14512-BMW          Chapter: 13

          Date / Time / Room:      TUESDAY, AUGUST 04, 2020 10:45 AM TELEPHONIC HRGS

         Bankruptcy Judge:         BRENDA M. WHINERY
               Courtroom Clerk:    REBECCA VOLZ
                Reporter / ECR:    KATIE HENDERSON                                                              0.00


Matter:
              CHAPTER 13 TRUSTEE'S LODGED DISMISSAL ORDER (SET ON THE COURT'S OWN MOTION)
              R / M #:   38 / 0


Appearances:

        JOHN YOHE, REPRESENTING NIKY RAZCON AND APPEARING BY TELEPHONE
        CRAIG MORRIS, REPRESENTING THE CHAPTER 13 TRUSTEE AND APPEARING BY TELEPHONE
        ELIZABETH AMOROSI, REPRESENTING THE U.S. TRUSTEE AND APPEARING BY TELEPHONE
Proceedings:                                                                                             1.00


        Mr. Yohe reports that he recently joined the firm and noticed that this case needed immediate
        attention. He followed the trustee's recommendations and also asked that the trustee begin
        making adequate protection payments in July. The Schedules have been amended. A
        proposed stipulated confirmation order was submitted to the trustee on July 21, 2020.

        Mr. Morris reports that the proposed order has been submitted but it has not been reviewed
        yet. The request for adequate protection payments has been received. Debtor's counsel
        uploaded a confirmation order back in May and things went awry, but the proper procedure is
        now being followed.

        The Court asks about the previously uploaded confirmation order. Mr. Zolfaghari filed a Notice
        of Lodging and uploaded a confirmation order at docket entry 36. The order was flagged
        because it appeared abnormal. Has the trustee reviewed that order?

        Mr. Morris reports that Ms. Kerns did review that order and immediately contacted Mr.
        Zolfaghari. That order was not signed by the Ms. Kerns and Mr. Zolfaghari has assured Ms.
        Kerns that it will not happen again.

        COURT: AN ORDER TO SHOW CAUSE WILL BE ISSUED AGAINST MR. ZOLFAGHARI. MR.
        ZOLFAGHARI IS TO APPEAR BEFORE THIS COURT AND ADDRESS WHY HE SIGNED THE
        TRUSTEE'S SIGNATURE AND WHY HE SHOULD NOT BE SANCTIONED APPROPRIATELY.




   Case
Page 1 of 1   4:19-bk-14512-BMW             Doc 47 Filed 08/04/20 Entered 08/13/20 16:26:43     Desc4:26:26PM
                                                                                         08/13/2020
                                            Main Document Page 1 of 1
